Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 1 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 2 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 3 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 4 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 5 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 6 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 7 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 8 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 9 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 10 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 11 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 12 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 13 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 14 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 15 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 16 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 17 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 18 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 19 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 20 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 21 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 22 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 23 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 24 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 25 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 26 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 27 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 28 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 29 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 30 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 31 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 32 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 33 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 34 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 35 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 36 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 37 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 38 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 39 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 40 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 41 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 42 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 43 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 44 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 45 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 46 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 47 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 48 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 49 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 50 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 51 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 52 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 53 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 54 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 55 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 56 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 57 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 58 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 59 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 60 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 61 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 62 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 63 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 64 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 65 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 66 of 67
Case 20-70198-SCS   Doc 1    Filed 01/21/20 Entered 01/21/20 11:06:06   Desc Main
                            Document      Page 67 of 67
